NO. 12-20-00196-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE: UV LOGISTICS, LLC D/B/A                            §
UNITED VISIONS LOGISTICS F/K/A
DYNASTY TRANSPORTATION, LLC,
DAVID A. FRANCO, JR., FRANCO                              §    ORIGINAL PROCEEDING
TRANSPORTATION, FRANCO
TRANSPORTATION, LLC AND VTL
WC ACQUISITION LLC,                                       §
RELATORS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         UV Logistics, LLC d/b/a United Visions Logistics f/k/a Dynasty Transportation, LLC,
David A. Franco, Jr., Franco Transportation, Franco Transportation, LLC, and VTL WC
Acquisition LLC filed a petition for writ of mandamus in the above cause, seeking to compel
Respondent to vacate four orders compelling discovery of certain electronically stored
information. 1 On January 29, 2021, this Court conditionally granted the petition and directed
Respondent to vacate the four orders. By an order signed on February 4, Respondent complied
with this Court’s opinion and order, rendering this proceeding moot. Accordingly, we dismiss the
petition for writ of mandamus as moot.
Opinion delivered March 18, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




        1
          Respondent is the Honorable William R. Porter, visiting Judge of the 115th Judicial District Court of
Upshur County, Texas. Paula Gentry is the Real Party in Interest.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                           MARCH 18, 2021

                                        NO. 12-20-00196-CV


  UV LOGISTICS, LLC D/B/A UNITED VISIONS LOGISTICS F/K/A DYNASTY
TRANSPORTATION, LLC, DAVID A. FRANCO, JR., FRANCO TRANSPORTATION,
    FRANCO TRANSPORTATION, LLC AND VTL WC ACQUISITION LLC,
                               Relators
                                 V.

                                 HON. WILLIAM R. PORTER,
                                        Respondent


                                       ORIGINAL PROCEEDING

                 ON THIS DAY came to be heard the petition for writ of mandamus filed by UV
Logistics, LLC d/b/a United Visions Logistics f/k/a Dynasty Transportation, LLC, David A.
Franco, Jr., Franco Transportation, Franco Transportation, LLC and VTL WC Acquisition LLC;
who are the Relators in appellate cause number 12-20-00196-CV and defendants in trial court
cause No. 676-17, pending on the docket of the 115th Judicial District Court of Upshur County,
Texas. Said petition for writ of mandamus having been filed herein on August 13, 2020, and the
same having been duly considered, because it is the opinion of this Court that the writ should not
issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ
of mandamus be, and the same is, hereby dismissed as moot.
                      By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.